COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-09-370-CR





TRIMAINE MCCLARTY	APPELLANT



V.



THE STATE OF TEXAS	STATE



------------



FROM THE 362ND DISTRICT COURT OF DENTON COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

Appellant Trimaine McClarty attempts to appeal his conviction for aggravated assault, for which he was sentenced to fifteen years’ confinement on December 11, 2008.  On October 22, 2009, McClarty filed a notice of appeal.

On October 30, 2009, we sent McClarty a letter stating that the court was concerned that it lacked jurisdiction over his appeal because his notice of appeal was not timely filed.
(footnote: 2)  
See
 Tex. R. App. P. 26.2(a)(1) (stating that the notice of appeal must be filed within thirty days after the day sentence is imposed or after the day the trial court enters an appealable order).  Our letter also stated that the trial court’s certification stated that this is a plea-bargain case, that McClarty had no right of appeal, and that he had waived his right of appeal.  
See
 Tex. R. App. P. 25.2(a)(2).  We instructed McClarty or any party desiring to continue the appeal to file with the court a response showing grounds for continuing the appeal by November 9, 2009, or this appeal would be dismissed.  We have received no response.

Because the trial court certified that McClarty possesses no right of appeal and because McClarty failed to file a timely notice of appeal, we lack jurisdiction over this appeal.  
See
 
Slaton v. State
, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998).  Accordingly, we dismiss this appeal for want of jurisdiction.  
See
 Tex. R. App. P. 25.2(b), (d), 43.2(f).





PER CURIAM

PANEL: MCCOY, J.; CAYCE, C.J.; and MEIER, J.

DO NOT PUBLISH

Tex. R. App. P. 47.2(b)



DELIVERED:
 DECEMBER 23, 2009





FOOTNOTES
1:See 
Tex. R. App. P. 47.4.


2:McClarty’s notice of appeal was due January 12, 2009, but was not filed until October 22, 2009.